Dear Director Clark
¶ 0 This office has received your request for an official Opinion in which you asked, in effect, the following question:
May boards of public libraries ban patrons from bringingconcealed weapons into libraries?
¶ 1 Your question relates to the Oklahoma Self-Defense Act, codified at 21 O.S.Supp. 1995, §§ 1290.1[21-1290.1] to 1290.25 (the "Act"). Pursuant to the Act and subject to limitations set forth in the Act, a person who has been issued a license by the Oklahoma State Bureau of Investigation may carry a concealed weapon. 21 O.S.Supp. 1995, § 1290.5[21-1290.5]. One limitation expressed in the Act acknowledges the right of property owners or tenants to prohibit concealed weapons on their property:
  Nothing contained in any provision of the Oklahoma Self-Defense Act shall be construed to limit, restrict or prohibit in any manner the existing rights of any person, property owner, tenant, employer or other entity to control the possession of weapons on any property owned or controlled by the person or entity.
21 O.S.Supp. 1995, § 1290.22[21-1290.22].
¶ 2 The Oklahoma Legislature, in creating the authority for counties, cities and towns to establish county and multi-county library systems ("Libraries"), included in the powers of Libraries the authority to own or lease real property for library purposes. 65 O.S.Supp. 1995, § 4-105[65-4-105] and § 4-116. Nothing in21 O.S.Supp. 1995, § 1290.22[21-1290.22] indicates that the limitation therein does not apply equally to public property owners.
¶ 3 We note that the Act includes a State preemption of legislation related, among other things, to the possession of firearms. The Oklahoma Firearms Act of 19711 prohibits "any order, ordinance, or regulation by any municipality or other political subdivision." 21 O.S.Supp. 1995, § 1289.24[21-1289.24](A). It is arguable that a county library or multi-county library is a political subdivision. Nevertheless, a plain reading of these sections expresses a specific legislative intent to allow Libraries, as property owners, to control the possession of weapons on property owned or controlled by the library, although Libraries, as well as other political subdivisions or municipalities, would still be prohibited from attempting to enact any prohibition beyond the boundaries of their property. Moreover, the language of Section 1290.22 expresses a Legislative intent that the ability of property owners and holders to control weapons thereon is not affected by the legislative preemption of21 O.S.Supp. 1995, § 1289.24[21-1289.24](A).
¶ 4 It is, therefore, the official Opinion of the AttorneyGeneral that:
Boards of public libraries may ban patrons from bringingconcealed weapons into libraries. 21 O.S.Supp. 1995, §1290.22[21-1290.22].
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JAMES ROBERT JOHNSON ASSISTANT ATTORNEY GENERAL
1 21 O.S. 1991 and Supp. 1995, §§ 1289.1 to 1289.26.